1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10                                        EASTERN DIVISION
11

12   THOMAS M. S.,                            )   No. ED CV 19-526-PLA
                                              )
13                     Plaintiff,             )   JUDGMENT
                                              )
14               v.                           )
                                              )
15   ANDREW M. SAUL, COMMISSIONER             )
     OF SOCIAL SECURITY                       )
16   ADMINISTRATION,                          )
                                              )
17                     Defendant.             )
                                              )
18

19         In accordance with the Memorandum Opinion filed concurrently herewith,
20         IT IS HEREBY ADJUDGED that the decision of defendant, the Commissioner of Social
21   Security Administration, is reversed and this case is remanded to defendant for further
22   proceedings consistent with the Memorandum Opinion.
23

24   DATED: December 17, 2019
                                                               PAUL L. ABRAMS
25                                                    UNITED STATES MAGISTRATE JUDGE
26

27

28
